Citation Nr: 1607591	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-42 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus prior to September 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In August 2011, the Board remanded the issue for further development.

A May 2012 rating decision assigned a 40 percent disability rating for diabetes mellitus, effective September 26, 2011.  The Veteran has indicated satisfaction with the 40 percent rating and reports that he only wants to appeal the effective date of the higher rating.

In November 2014, the Board denied entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus prior to September 26, 2011.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an September 2015 order, the Court, pursuant to a Joint Motion for Remand, vacated the prior denial and remanded the appeal to the Board.

The claim is once again before the Board for consideration. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals VA treatment records from September 2013 to June 2014.  The Veterans Benefits Management System contains May 2014 VA examinations, a July 2014 rating decision, September 2014 and January 2016 appellate briefs, and the September 2015 joint motion for remand and order.  All other documents in both files are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.
FINDING OF FACT

Prior to September 26, 2011, the Veteran's diabetes required insulin and restricted diet but not regulation of activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes prior to September 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In September 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

At the March 2011 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the appellant's symptomatology during the period on appeal; thus the material issue on appeal was fully developed.  See 38 C.F.R. § 3.103(c)(2) (2015).  

Pursuant to the Board's August 2011 remand, the AOJ requested that the Veteran identify treatment for his diabetes, provided the appellant with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's August 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Veteran is in recepit of separate ratings for peripheral neuropathy of the upper and lower extremities associated with Type 2 diabetes mellitus with erectile dysfunction.  He also receives special monthly compensation for loss of a creative organ.

Here, the appellant claims that he warrants a 40 percent disability rating for his diabetes for the earlier time.  Because of the successive nature of the rating criteria, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Veteran's diabetes clearly requires insulin and restricted diet, which is sufficient for a 20 percent rating.  Hence, the dispositive issue here is whether it also requires the regulation of activities.  For reasons discussed below, the Board finds that it does not.

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  This requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Id.

During the period on appeal, two VA examinations have addressed this question.

In October 2008, a VA examiner noted that the Veteran "has not been prescribed restriction [of] activity secondary to diabetes to prevent hypoglycemia."  He noted that his deep vein thrombosis prevented him from walking more than 75 yards without developing severe pain.  He also said that although he has about one hypoglycemic reaction per week, he has never had ketoacidosis or been hospitalized for hypoglycemia or ketoacidosis.  His current medications included 5 mg of Glipizide daily, 30 mg of Actos daily, and two daily insulin injections.  The Veteran complained of some arm and leg weakness but noted that his neurological complications had no effect on his activities of daily living.  The examiner diagnosed the appellant with uncontrolled diabetes mellitus, and opined that while the mild neuropathy of the upper and lower limbs was at least as likely as not related to his diabetes, his atrial fibrillation, hypertension and erectile dysfunction were not.  Although the examiner indicated that the claims file was unavailable for review, he reviewed treatment records from the VA Medical Center at Biloxi - the facility where the Veteran has said he has received his health care.

At a September 2011 VA examination, the examiner noted that the appellant's medication included 5 mg of Glipizide daily and three insulin injections per day.  The Veteran denied episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past year, as well as unintentional weight loss.  The examiner opined that the appellant had a normal neurological examination except for mild peripheral neuropathy which resulted in only minimal functional limitation.  He added that his non-service-connected deep vein thrombosis also had very minimal to mild functional limitation but that the main cause of his moderate to severe functional limitation was his severe osteoarthritis, lumbar degenerative disc disease, severely elevated body mass index, and moderate airflow obstruction.  In the medical history section of the Disability Benefits Questionnaire, the VA examiner checked a box indicating that the Veteran required regulation of activities as part of medical management of diabetes mellitus.  Below the prompt "If yes, provide one or more examples of how the Veteran must regulate his or her activities," the examiner wrote, "Veteran report he being told by restricted to management of his diabetes [sic]."  In the opinion section of the examination, the RO requested that the examiner specifically address whether the Veteran's diabetes required the regulation of activities.  In response, the examiner provided the following:

From review of c-file a note date 2/12/2009 gave instruction from his PC Provider to avoid strenuous activity and to follow a diabetic diet secondary to hemoglobin A1c 7.4 (HgbA1c) not being under the goal 7.0 which reflect average blood glucose 147.  HgbA1c reflect the average range of blood glucose past 8 to 10 weeks.  His PC Provider recommendation does not imply that the Veteran is to restrict all activity but does imply that he needs to follow a diabetic diet.  The standard of care for managing diabetes recommends following a diabetic diet and mild exercise program to promote weight loss, which promote general health and lowering of the HgbA1c.  
From reviewing Veteran HgbA1c shown below it is the opinion that it is more likely than not that a mild exercise program and diabetic diet along with several hypoglycemia agents oral and insulin are need to keep HgbA1c below the goal 7.0.  In specific it is as less likely than not that there is need to be any restriction mild physical activity and a diabetic diet is as more likely than not need to be follow with a reduction in calories intake to achieve standard of care HgbA1c goal 7.0 [through] diabetic education (last diabetic education 4/10/2003).  It is this examiner opinion that veteran requires diabetic education (last diabetic education 4/10/2003) with recommendation of 2400cal ADA diet and mild exercise program to aid in reaching standard of care goal of HgbA1c below 7.0. [sic]

In support of his claim, the Veteran cites the February 2009 VA primary care note referred to by the September 2011 examiner, as well as his testimony at the March 2011 hearing where he alleged that his private physician told him sometime between 1992 and 1998 that he should avoid strenuous exercise:

Q: Okay.  Has a doctor ever regulated or limited your activities?
A: Yes, and I have been told not to do strenuous activities.
Q: Okay. And when were you told to do that?
A: Uh, I had that as early as...Dr. Mora.
Q: And-okay.  And-how long ago was that?
A: Uh, he was my doctor that treated me for diabetes.  Uh, he was my family doctor from '92 till I went to VA.
Q: Okay.
A: And, uh, yes, I was on insulin and he had already told me that.  But what he tells me on a personal level-when you go see your doctor, uh, it's not always written down that way in the records.
...
Q: And how long have you been on insulin?
A: Uh, since about, uh, '99.  I was on insulin before I ever went and started using the VA.  And that was around about '98.

In November 2014, the Board denied the claim.  The Veteran appealed and in the September 2015 order, the Court, pursuant to the Joint Motion for Remand, vacated the denial.

The Joint Motion concluded that the Board erred because, in finding that the Veteran's activities had not been regulated such that a 40 percent disability would be warranted, it had erroneously relied on the September 2011 VA examiner's opinion that the February 2009 notation did not imply that a restriction of all activities was required.  In other words, because Diagnostic Code 7913 considers regulation of activities to exist where medical evidence reflects that occupational and recreational activities have been restricted by diabetes, the Board reportedly erred by relying on the examiner's statement suggesting that a restriction of all activities was required.

The Joint Motion further observed that the September 2011 VA examiner "appears to conclude that the Appellant satisfied the regulation of activities component of Diagnostic Code 7913 because he 'report[ed]...being told [to]...restrict [activities] to manage[] his diabetes.'"  The Joint Motion found it notable that the May 2012 rating decision granted a 40 percent rating based on the findings in the September 2011 VA examination.

Initially, the Board observes that the RO's determinations are not binding on the Board.  Hence, the RO's May 2012 determination that a 40 percent rating was warranted based on the September 2011 VA examination report provides no legal or factual basis to award a higher rating for an earlier time.

As to whether the September 2011 examiner concluded that the Veteran satisfied the regulation of activities component of Diagnostic Code 7913, the Board finds little to support such an interpretation.  Again, this statement appears in the Diabetes Mellitus Disability Benefits Questionnaire, in the section relating to medical history, where the following question is posed: "Does the Veteran require regulation of activities as part of medical management of diabetes mellitus?  If yes, provide one or more examples of how the Veteran must regulate his or her activities."  In this case, the examiner checked "yes," then wrote, "Veteran report he being told by restricted to management of his diabetes [sic]."  Rather than giving an example of how the appellant must regulate his activities, the statement indicates only that the Veteran said that he was told to regulate his activities.  Such a statement is more appropriately characterized as a medical professional's bare transcription of a lay history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This kind of assertion is not transformed into competent medical evidence simply because the person transcribing it has medical training.  Id.

Moreover, while the Veteran is competent to report what his physicians have told him, his statements on this matter have been inconsistent.  At the October 2008 VA examination, the Veteran reported that he had not been prescribed restriction of activities secondary to diabetes to prevent hypoglycemia.  At the March 2011 hearing, however, the Veteran reported that he had been told to restrict his activities starting sometime between 1992 and 1998.  Such inconsistencies raise questions about the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In sum, the notation in the September 2011 examination is essentially an inconsistent lay statement, which would not satisfy the regulation of activity component of Diagnostic Code 7913.  Camacho, 21 Vet. App. at 360 (requiring that medical evidence establish that activities have been restricted by diabetes).  Thus, even ignoring the examiner's lengthy opinion at the end of the Disability Benefits Questionnaire, this notation would not provide a basis upon which to grant a 40 percent disability rating from an earlier time.

The Court has held, however, that medical reports must be read as a whole.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  In his medical opinion, after concluding that the February 2009 treatment record did not imply that the Veteran restrict all activity, the examiner explained how, in his medical judgment, the Veteran should manage his diabetes: "a mild exercise program and diabetic diet along with several hypoglycemia agents oral and insulin are need[ed] to keep HgbA1c below the goal 7.0."  While a prescription for mild exercise is not necessarily inconsistent with a prohibition of strenuous activities, when read in context, the examiner does not appear to be drawing such a fine distinction.  Rather, the examiner wrote his opinion in direct response to the RO's question regarding whether, in considering the February 2009 treatment record, the Veteran's diabetes mellitus required the regulation of activities.  In response, the examiner emphasized three times that the Veteran need not restrict his activity and his affirmative recommendations regarding how the Veteran should manage his diabetes did not include any restriction on activity.  In short, when asked whether the Veteran's diabetes required the regulation of activities, the examiner essentially responded, "no."

The Board has also considered the Veteran's claim that Dr. Mora has restricted his activities, which he asserts is supported by an October 2002 letter where she stated that the Veteran's diabetes mellitus is controlled by diet, insulin and regulation of activities; and a July 2003 letter where she stated that the claimant cannot sit or walk for prolonged periods and that he has to lie down due to his deep vein thrombosis.  Even ignoring the fact that Dr. Mora's letters were written well before the current period on appeal, the July 2003 letter suggests that any restriction in his activities is attributable to his non-service-connected deep vein thrombosis.  Further, the statements of Dr. Mora and the February 2009 VA provider are essentially conclusory.  By comparison, the September 2011 VA opinion was based on a thorough review of the relevant medical evidence and was supported by a thorough rationale.  Thus, to the extent the statements of Dr. Mora and the February 2009 VA provider carry any probative value, they are outweighed by the September 2011 VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability, and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's disabilities are fully contemplated by the applicable rating criteria.  As shown above, the criteria for rating diabetes take account of the fact that there will likely be compensable and noncompensable complications, and, as shown by the analysis above, the complications in this case have been rated under the appropriate diagnostic codes when compensable.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required, and referral for consideration of an extraschedular rating for any of the above disabilities is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence currently before the Board does not indicate that there are additional service-connected disabilities that have not been attributed to a specific service-connected condition.

As noted above, the Veteran has indicated that he only wishes to claim an increased rating prior to September 26, 2011.  Accordingly, the Board has considered whether a claim for a total disability based on individual unemployability has been raised for the period prior to September 26, 2011 but finds that it has not.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In September 2011, in considering how the Veteran's diabetes mellitus and associated complications affected his ability to work, the September 2011 VA examiner opined that his mild peripheral neuropathy resulted in some mild functional limitations but did not prevent him from engaging in sedentary employment.  Moreover, while the Veteran subsequently applied for individual unemployability in November 2012, in that application he stated he first became too disabled to work in November 2011.  (A July 2014 rating decision denied entitlement to individual unemployability, but the Veteran did not appeal.)

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assignment of a rating in excess of 20 percent for diabetes mellitus prior to September 26, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus prior to September 26, 2011 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


